SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1235
CA 13-00395
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND VALENTINO, JJ.


SANDIE YOUNG, PLAINTIFF,

                     V                                              ORDER

LENNOX HEARTH PRODUCTS, INC., AEROPOSTALE,
INC., DEFENDANTS-APPELLANTS,
DRY CREEK PRODUCTS, INC., DEFENDANT-RESPONDENT,
ET AL., DEFENDANT.


GOLDBERG SEGALLA LLP, BUFFALO (KATHLEEN J. MARTIN OF COUNSEL), FOR
DEFENDANT-APPELLANT LENNOX HEARTH PRODUCTS, INC.

GOERGEN, MANSON & MCCARTHY, BUFFALO (JOSEPH G. GOERGEN OF COUNSEL),
FOR DEFENDANT-APPELLANT AEROPOSTALE, INC.

HURWITZ & FINE, P.C., BUFFALO (MICHAEL F. PERLEY OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeals from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered September 19, 2012. The order, inter alia,
converted the cross claims of defendant Dry Creek Products, Inc.,
against defendants Lennox Hearth Products, Inc. and Aeropostale, Inc.,
into third-party claims.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   December 27, 2013                      Frances E. Cafarell
                                                  Clerk of the Court